Title: To Alexander Hamilton from Tench Coxe, 22 December 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury DepartmentRevenue Office December 22d: 1794
Sir,
I have had the honor to receive this day the order of the House of Representatives relative to the measures that have been adopted concerning the naval armament, in your letter of the 20th. instant.

It was on the 4th. day of April that a participation with you in the Treasury business for the War Department was committed to this office.
After the requisite examination into the objects to be procured, advertisements were issued on the 16th. of April for the Live Oak & Cedar timber required by the Secretary at War; as also on the same day for Cannon ball, twenty four pound Cannon, & Kentledge or Iron ballast. On the 7th. of May, advertisements were issued for the yellow & pitch pine & white oak materials, & for the locust treenails; & measures were taken for examining into the terms on which the Cordage could be procured.
Many other enquiries were likewise made, but no contracts or purchases were or could be completed before the 9th of June, the legislature not having granted until that time, the money requisite for the naval armament. On that day (the first moment when it was legal) an agreement was made with John T. Morgan a master shipwright of Boston to go to Charleston for the purpose of procuring in concert with persons in that place & in Savannah the live oak, red cedar & pitch pine materials. His business was to search for the timber, to superintend the cutting & forming it by the moulds for the frigates, & to procure it to be shipped for the six several ports at which the frigates were to be built, it was further agreed, with consent of the Secretary of War, that he should be employed to build a Frigate at Charleston, if one should be built there. By the concurrence of both Departments, he was to be allowed pay at the rate of two thousand dollars ⅌ annum in full of all claims of services & expences in the Carolina’s & Georgia, or while building. Like this all the principal contracts were made, as you will remember in concert with you after the necessary conferences from time to time.
Daniel Stephens Esqr Supervisor of the Revenue & Isaac Holmes Esqr. Collector of the Customs, both of Charleston were appointed, by you to make the contracts for the timber in North & South Carolina & John Habersham Esqr Collector of the customs & Joseph Clay Esqr both of Savannah in Georgia were appointed to make the contracts for the timber in Georgia & to give all possible aid towards the advancement of the business to Mr. Morgan. No allowance for their agency has been yet made.
On the 16th of June, a letter was written to Jedediah Huntington Esqr. Collector of the customs at New London, to procure 60 Axemen & 30 Ship Carpenters in the Ports of Connecticut, Rhode Island & the Western Coast of Massachusetts, & provisions & other supplies were sent from New London, New York & Philadelphia as œconomy & the nature of the articles appeared to require.
The time necessary for the collection of these persons and their apprehensions from the Climate & season occasioned their departure from New London to be delayed until the 23d day of September.
The agreements for the Live oak were made on the 2nd. day of September at Savannah at the rate of Six pence, money of Georgia ⅌ foot, to be cut by the United States, but hauled to Water, navigable for Vessels of Eleven feet draught, by the Contractors.

On the 7th day of July, instructions were given to Mr. Habersham & Mr: Clay to hire such additional wood cutters & other hands as the public service might require & admit, it being deemed more expedient, that the business should be effected in a short time by a certain number, than that it should be effected in a term of twice the length by half the force of hands.
On the 25th day of June I furnished you with an estimate of the composition-metal, sheathing-copper, bolts & nails, bunting & Iron kitchens, for the Six frigates, all which were ordered from Europe; and a note of the anchors, which last were postponed for further inquiry, whether they could not be manufactured in the United States. The articles ordered are daily expected to arrive.
On the 30th of June some further measures to procure Anchors, by a circular application were taken, & proposals to make those of the smaller sizes at 8 Cents ⅌ lb were received & accepted: as also proposals to furnish those of the larger sizes, which tho’ accepted by the United States, were not confirmed by the Proposer, from unexpected circumstances.
Immediately after the appointment of the Naval Agents at the Six ports by the Secretary at War, it was determined from considerations of œconomy to employ the same Agents in the Treasury business. Instructions were sent to them in consequence, on the 5th: & 7th: days of July to procure all the White oak, yellow pine & treenails it being found, that they could be more easily, & œconomically procured by those Agents & in most instances from the country in their vicinity.
On the 15th day of July other instructions were sent to them to procure the articles usually supplied or made by the Mastmakers, blockmakers, coopers, & boat builders; also to pay further attention to the procuring of Cordage & to make measures for the procuring of Sail Cloth, made in the United States.
On the 9th day of July a Contract was executed with Messrs. Levi Hollingsworth, Son & Company of Jersey & Pennsylvania for 92 tons of Cannon ball at 37⅓ dollars, & 198 tons of Kentledge, at 28⅔ dollars, & some time after the Contract was further extended to about 340 Tons.
On the 28th of July a contract was made with Messrs. J.J. Faesch & Compy. of New Jersey for 98 tons of Cannon ball & 256 tons of Kentledge at the same prices; and authority was since given to Henry Jackson Esqr. Naval agent at Boston to purchase 150 tons of Foreign Kentledge which had lain some time in the hands of a Citizen of Boston & which was sold at the reduced price of 25 dollars, because of that circumstance.
On the 28th day of June, a contract was made with the Cecil Iron Company (Samuel Hughes Esqr & others of Maryland) for three sixth parts of the twenty four pound Cannon.
On the 8th of August a contract was made with the owners of the furnace Hope (Messrs. Brown Francis & Co. of Providence) for two sixth parts of the same. The prices were 106⅔ dollars & the difference of expence for boring from the solid. The first contract was made in concert with the Secretary at War & yourself; and 2nd: in concert with you. The two parties were then willing to have agreed for the remaining sixth part, but it was postponed to give to the Iron masters, in different quarters, an opportunity to contract. Since that, Contracts for the remaining sixth have been offered to the two parties abovementioned who are to give answers as soon as they shall have proved some of those Cannon for which they have already contracted.
Vessels amounting to about 2600 Tons have been dispatched or ordered to transport the timber from Georgia to the Six several ports, & they carried to the Southward, Axemen, Carpenters, provisions, Oxen, forage & implements.
Captain John Barry was dispatched to Georgia, in one of the Public Vesels, on the 5th of October to examine into the state of the business & to give expedition to the procuring & transportation of the timber. He had no allowance, but the amount of his expences. About the time of his return Mr Asa Copeland was sent thither to assist permanently in the Superintendance of one division of the Wood Cutters, & to expedite the transportation to the water side, & the shipment & stowage of the timber as Mr: Habersham & Mr: Clay are too remote to be of any use in that part of the business. His compensation is 3⅓ Dollars ⅌ day.
Oxen with grain & hay for them, & setts of timber wheels have been necessarily sent to Georgia for the purpose of transporting the timber, as the Contractors were deficient in means of that kind & on account of the live oak timber for one frigate, which was procured under circumstances that rendered it necessary to provide for its transportation.
On the 30th of August 100 tons of Kentledge was engaged of Messrs Gardner & Olden of Philadelphia, at the price of 28⅔ Dollars.
A second party of Carpenters have been engaged on the Delaware, 20 in number by Tench Francis Esqr & are now about to sail for Georgia.
The Naval Agents have been authorized to contract for Blacksmiths work, including the bar iron, when it may have or shall become necessary: also for composition bolts so far as the same may be requisite before the arrival of those ordered from Europe.
It is understood that agreements have been made by those Agents for the white oak timber, & other articles in pursuance of several instructions already mentioned.
It remains only to notice the Contract made in the month of September with the Boston Company for sail Cloth, sufficient for one entire suit of Sails for each frigate. The price which I understand to have been settled is from 13 to 15 dollars ⅌ bolt of 39 yards.
Besides the foregoing measures, which have been thus far matured, others are in that train of investigation, which the time necessary for the collection of the timber admits, in most instances & which is peculiarly desirable, in a new undertaking, of so great moment & expence.
I cannot transmit to you this communication without suggesting the inconveniences & injuries to the United States particularly from external Quarters, which may arise from giving publicity to all its details.
I have the honor to be   Sir,   Your most obedt. servant
Tench CoxeCommissioner of the Revenue
The Secretaryof the Treasury.
